ATTORNEY GRIEVANCE COMMISSION                          •       IN THE
OF MARYLAND                                            •       COURT OF APPEALS
                                                       •       OF MARYLAND
      Petitioner
V.
                                                       •       Misc. Docket AG No. 114
                                                       •       September Term 2016
SUSAN MYRA GELLER KIRWAN
    Respondent
                                             ORDER

       The Court of Appeals of Maryland, having indefinitely suspended Susan Myra Geller

Kirwan, Respondent, from the practice of law in the State of Maryland by an Opinion and Order

filed November 21, 2016 in Misc. Docket AG No. 52, September Term, 2015, now has before it a

Joint Petition for Discipline By Consent filed pursuant to Maryland Rule 19-736 by the Attorney

Grievance Commission of Maryland, Petitioner, and Susan Myra Geller Kirwan, Respondent,

based upon two additional complaints; and upon consideration thereof, it is this         30th       day

of       May        ,2017,


       ORDERED, by the Court of Appeals of Maryland, that Respondent's indefinite

suspension from the practice of law shall continue in effect as the sanction for professional

misconduct related to Respondent's representation of Charity Eze and Jeffrey Wagner as set forth

in the Joint Petition, wherein Respondent acknowledges that sufficient evidence could be

produced in the Eze matter to sustain violations of Rules 1.1, 1.3, 1.4(a)(2)-(3) & (b), 1.16(a),

8.1(b) and 8.4(d) of the Maryland Lawyers' Rules of Professional conduct (MLRPC) in effect

prior to July!, 2016, and that sufficient evidence could be produced in the Wagner matter to

sustain violations of Rules 1.1, 1.3, 1.4(a)(2)-(3) & (b), 8.1(b) and 8.4(d) of the MLRPC.


                                                       /s/ Clayton Greene Jr.
                                                       Senior Judge